United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF LABOR, EMPLOYMENT
)
STANDARDS ADMINISTRATION, OFFICE OF )
WORKERS’ COMPENSATION PROGRAMS,
)
Jacksonville, FL, Employer
)
__________________________________________ )
C.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1102
Issued: October 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal of the November 29, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for an
employment-related emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On October 11, 2007 appellant, a 53-year-old claims examiner, filed an occupational
disease claim for an employment-related emotional condition. She identified January 25, 2007
as the date of injury and September 25, 2007 when she first realized that her condition was

employment related. Appellant noted that when she signed her standards in November 2006, she
was assigned digit range CEJ. However, she was subsequently assigned additional work digits
CEL on January 25, 2007 and CEK on June 28, 2007. The employing establishment assigned
her digit range CEG on July 10, 2007 and CEE on August 29, 2007. Appellant explained that
she became depressed due to the additional work assignments.
In a November 7, 2007 statement, appellant noted that she had been off work from
January 23 until August 9, 2006 due to a memory loss condition. After she returned to work, she
did well until the extra work assignments began upon the departure of other claims examiners
and organizational realignment. Appellant explained that work became stressful and she began
taking every other Monday off to try to decrease her stress level. However, with the excessive
workload, her stress level just continued to increase. Appellant again referenced a July 10, 2007
temporary assignment she was expected to cover in addition to her own digit range plus the two
other extra digit assignments. She stated that she received e-mails instructing her to do various
things, which she found “very frustrating.”
During the summer of 2007, appellant began quality case management (QCM) and
periodic rolls management (PRM) training, work which was not included in her November 2006
performance standards. She described the addition of a September 5, 2007 QCM workday,
which she reportedly learned of only the day before. Appellant had not previously worked in the
QCM unit and she was expected to work QCM cases instead of transferring them to the QCM
unit. Under the realignment, PRM cases which had previously been transferred to a separate
specialty unit, would be worked by her unit. Appellant stated that her office was realigned
October 16, 2007 and she was assigned to Unit F, a hybrid unit. She also noted that she had
recently signed new standards that included QCM and PRM tasks, but with a decrease in her
assigned digit range.
Appellant also referenced a September 25, 2007 employment incident in which she
noticed that Dawn Brown, a customer service representative (CSR), had written a telephone
message that the “claimant is constantly getting the runaround from the claims examiner.” She
became upset contending that the criticism was unjust. Appellant also noted a prior
disagreement with Ms. Brown, who had wrongly accused appellant of snatching a pen from her
hand and interfering with her telephone answering duties. She alleged that Ms. Brown might
have embellished the claimant’s remarks in the September 25, 2007 message. When appellant
later spoke to the claimant, she reportedly told appellant that she did not say what was written in
the telephone message.
On October 18, 2007 appellant received oral admonishment for being rude to the CSR
and customers. She contended that she was not allowed to prove that she did not do what she
was accused of doing. Appellant stated that she had a preexisting emotional condition that was a
consequence of work-related neck and back injuries for which she took medication. She said her
medication had worked successfully until she became overwhelmed at work. Appellant
submitted a copy of the performance standards she signed November 28, 2006. She also
submitted several e-mails from Supervisory Claims Examiner Barbara J. Glenn, which
documented extra work assignments appellant received on January 25, June 22 and 28, July 10,

2

August 29 and October 9, 2007. On October 2, 2007 appellant advised Ms. Glenn that she
wanted to file a claim for employment-related stress.1
Senior Claims Examiner Jim Plunkett provided a November 9, 2007 statement. He noted
that the stress level was high in the Jacksonville office due to a number of factors, including a
high employee turnover rate, multiple deadlines and priorities and a new computer and
contractor bill payment system. Mr. Plunkett explained that, due to understaffing, management
had to reassign work and make priorities as to the high volume of work. With respect to
deadlines and priorities, he noted that management had reduced the amount of time for
employees to respond to written and telephone inquiries. The number of documents being
tracked had also increased.
On November 16, 2007 the employing establishment controverted the claim. It
acknowledged that appellant received extra digit assignments in January and June 2007, as well
as temporary assignments thereafter. When a position vacancy arose in appellant’s unit, the digit
work was distributed among the remaining unit employees. After the first extra digit assignment,
the Adjudication Unit’s digits were realigned in March 2007, effectively eliminating the position
vacancy in Unit E that arose in January 2007. The June 2007 extra digit assignment, which was
also precipitated by an examiner’s departure, reportedly ended in mid-August 2007, when a
newly-hired claims examiner assumed full responsibility for the CEK digit load. As to the
temporary extra digit assignments, this work was reassigned when a claims examiner was absent
due to sick or annual leave. Appellant’s work was similarly redistributed when she was absent
more than just a few days at a time. The employing establishment also confirmed that QCM and
PRM training occurred during the summer and fall of 2007. The work that had previously been
sent to specialized units was being realigned to be performed by all claims examiners within
nonspecialized units but with a decreased workload. As to the September 5, 2007 QCM
workday, all claims examiners were expected to take initial action on any QCM case they found
rather than dispatch these cases to the specialized QCM unit as before. The final transition and
realignment into nonspecialized units occurred on October 15, 2007.
Regarding the September 25, 2007 telephone message, Ms. Brown wrote that the
“claimant indicated that she ‘was getting the runaround from the [claims examiner].’”
Appellant’s supervisor, Ms. Glenn, contacted the claimant who advised that she had tried to be
very nice to appellant when they spoke because she was fearful of retaliation from appellant.
The employing establishment noted that appellant had previously been counseled about being
rude to customers and she received an oral admonishment on October 18, 2007. The disciplinary
action was based, in part on the October 4, 2007 faxed statement from the claimant to Ms. Glenn
addressing telephone conversations she had with appellant dating back to January 2007. The
claimant generally complained about the length of time appellant took to process her claim and
the delay affected her financially and emotionally. She also expressed concern about sending
another fax to Ms. Glenn after having received a telephone call from appellant. Appellant
reportedly called the claimant to tell her off. She advised Ms. Glenn that, in each of her
conversations with appellant since June 2007, appellant had promised that she had properly
1

Appellant also submitted statements from a former coworker and a copy of the September 25, 2007 telephone
message.

3

processed the claim. The details of the oral admonishment were reduced to writing and appellant
confirmed her receipt of this memorandum.
Appellant was treated for a pain disorder and major depressive episode, the latter of
which was said to be in remission as of June 2006. Virgil Wittmer, Ph.D., an attending clinical
psychologist, saw her on October 3, 2007 and diagnosed major depression, severe. He attributed
appellant’s current condition to increased stress levels at work with a gradual progression of her
workload since the prior January 2007. However, Dr. Wittmer premised his statement on
causation with the qualifier “By patient self-report.” Appellant advised Dr. Wittmer that she had
recently filed a claim alleging that she was experiencing significant emotional problems and
stress as a function of her increased workload. He advised that appellant’s claim was a function
of her employer adding “extra digits” since January 2007 and noted that she had additional cases
to take care of, which created additional demands on her. Dr. Wittmer noted that appellant’s
depression was chronic and had been severe over the past month. He recommended
psychological treatment for stress management as well as cognitive-behavioral treatment for
depression. Dr. Wittmer allowed appellant to continue working.
Dr. Mark C. Hofmann, a Board-certified physiatrist, saw appellant on November 5, 2007.
He had previously treated appellant for chronic neck and back pain. Dr. Hofmann noted that
appellant reported a flare-up over the past month, which became significant the previous week.
Appellant related this to an increase in “stress at work.” Dr. Hofmann also noted that appellant
had missed work on November 1, 2007 because of pain over her neck and the back of her head.
He excused her November 1, 2007 absence, prescribed medication and a follow-up visit in three
month’s time.
By decision dated November 29, 2007, the Office denied appellant’s claim. It found that
appellant did not establish any compensable employment factors.
LEGAL PRECEDENT
To establish that appellant sustained an emotional condition causally related to factors of
her federal employment, she must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless, does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or
specially assigned work duties or a requirement imposed by the employment, the disability is
deemed compensable.3 Disability is not compensable, however, when it results from factors
2

See Kathleen D. Walker, 42 ECAB 603 (1991).

3

Pamela D. Casey, 57 ECAB 260, 263 (2005).

4

such as an employee’s fear of a reduction-in-force or frustration from not being permitted to
work in a particular environment or to hold a particular position.4 Perceptions and feelings alone
are not compensable. To establish entitlement to benefits, a claimant must establish a basis in
fact for the claim by supporting her allegations with probative and reliable evidence.5 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.6
ANALYSIS
The record establishes that between January 25 and June 28, 2007, the employing
establishment assigned appellant extra work digits. According to the employing establishment,
the three digit CEL increase appellant received on January 25, 2007 was formally absorbed into
her regular digit block in March 2007 due to a realignment of work.7 Afterwards, appellant’s
regular CEJ assignment block was 405-432. On June 22, 2007 she received a four digit
assignment from the recently realigned CEL digit range. This assignment was effective
June 27, 2007. On June 28, 2007 the employing establishment assigned appellant three extra
digits from the CEK range. Over this five-month period, appellant’s assigned work range
increased from 24 to 34 numbers. The employing establishment indicated that the June 2007
assignment from the CEK digit range ended as of mid-August 2007. Appellant received three
more assignments between July and October 2007, which totaled 12 additional digits. Although
these later extra digit assignments were designated as “temporary,” only the October 9, 2007
assignment had a specific termination date.
Appellant experienced an increase in her assigned caseload between January 25 and
July 10, 2007. However, the Office found that the extra digit assignments were an administrative
matter and therefore noncompensable.8 It is correct that work assignments are administrative in
nature and absent evidence of error or abuse, such assignments are noncompensable.9 Appellant,
however, did not challenge the employing establishment’s authority to assign additional work or
allege error or abuse in reassigning the work to be performed. Rather, her emotional reaction
was to her regular work and the increased assigned duties following the realignment. The
evidence of record establishes a compensable work factor under Cutler. By assigning additional
digits in January and June 2007, the employing establishment increased appellant’s caseload.
4

Lillian Cutler, 28 ECAB 125, 129 (1976).

5

Kathleen D. Walker, supra note 2.

6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Based on an analysis of the CEL digit range, the average number of digits permanently assigned each claims
examiner increased from 24 to 27 during the early months of 2007.
8

An employee’s emotional reaction to administrative or personnel matters generally falls outside the scope of the
Federal Employees’ Compensation Act. Andrew J. Sheppard, 53 ECAB 170, 173 (2001). However, to the extent
the evidence demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable employment factor. Id.
9

Jeral R. Gray, 57 ECAB 611, 616 (2006).

5

She also received several additional temporary assignments between July and October 2007
when other employees were on leave. Beginning in August 2007, appellant was tasked with the
added responsibility of learning how to manage QCM and PRM cases which were no longer to
be assigned to specialty units. Her emotional reaction was to the increase in workload she was
expected to manage beginning January 25, 2007.
Appellant also alleged that her emotional condition was in response to a September 25,
2007 telephone message by Ms. Brown, who spoke with a claimant on that date about the
processing of her claim. She contended that the CSR had made up the claimant’s complaint
about getting “the runaround.” The record reflects, however, that this matter was investigated by
the employing establishment and that appellant was ultimately disciplined for her conduct in this
matter on October 18, 2007. The employing establishment submitted an October 4, 2007 fax in
which the claimant relayed various concerns pertaining to the processing of her claim by
appellant. It is well established that an investigation is generally related to the performance of an
administrative function by the employer and is not a compensable factor absent evidence of error
or abuse.10 Similarly, reactions to disciplinary matters, such as oral admonishments or letters of
warning, regarding conduct are also administrative in nature and not compensable unless it is
established that management erred or acted abusively.11 The evidence of record fails to establish
that either the investigation by appellant’s supervisors into complaints received from a claimant
concerning her workers’ compensation claim or the discipline imposed were abusive or
erroneous. Appellant has not established a compensable work factor in this regard.
Appellant has established a compensable work factor under Cutler. However, she must
also submit rationalized medical opinion evidence establishing that her claimed emotional
condition is causally related to the compensable employment factor.12 Dr. Hofmann, an attending
physiatrist, provided a November 5, 2007 treatment note. However, he did not diagnose a physical
or psychiatric condition. Dr. Hofmann merely noted that appellant recently complained of
“pressure-like pain” over her neck and the back of her head. Pain is a symptom, not a
compensable medical diagnosis.13 Dr. Hofmann’s brief reference to an “increase in stress at work”
is too general in nature. He did not exhibit any specific knowledge or understanding of the alleged
stress appellant experienced at work or of the compensable factor related to her regular and
specially assigned work duties. Consequently, Dr. Hofmann’s November 5, 2007 treatment note is
insufficient to establish a medical condition causally related to appellant’s employment.
Similarly, the October 3, 2007 report of Dr. Wittmer is also insufficient to establish
appellant’s claim. He was apprised of the particular working conditions appellant believed were
responsible for her psychiatric condition. Dr. Wittmer diagnosed major depression and attributed
her condition to appellant’s “increased stress level at work with gradual progression of job load
since January of this year.” However, he did not discuss appellant’s prior depressive episodes
other than to note that she continued to take antidepressant medication. In this regard,
10

Ernest St. Pierre, 51 ECAB 623 (2000).

11

Sherry L. McFall, 51 ECAB 436 (2000).

12

Charles D. Gregory, 57 ECAB 322, 328 (2006).

13

Robert Broome, 55 ECAB 339, 342 (2004).

6

Dr. Wittmer failed to adequately address how the increase in appellant’s work duties contributed
to her preexisting emotional condition. He also appeared to have relied exclusively on
appellant’s “self-report” as the basis for stated opinion on causation. Dr. Wittmer did not explain
how he was able to distinguish appellant’s preexisting depressive disorder from her current
diagnosis of major depression. Therefore, his October 3, 2007 opinion is not based on a full and
accurate medical history and is of reduced probative value.14 The Board finds that appellant
failed to meet her burden of establishing that her claimed emotional condition is causally related
to the accepted employment factor.
CONCLUSION
The Board finds that appellant established a compensable employment factor under
Cutler. However, the medical evidence is insufficient to establish that her emotional condition is
causally related to the accepted work factor.
ORDER
IT IS HEREBY ORDERED THAT the November 29, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed, as modified.
Issued: October 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

A physician’s opinion on whether there is a causal relationship between the diagnosed condition and the
implicated employment factors must be based on a complete factual and medical background. Victor J. Woodhams,
41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and appellant’s specific employment factors. Id.

7

